Citation Nr: 1146902	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to an initial compensable rating for a left index finger scar. 

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic neuropathy of the left fifth facial nerve.

5.   Entitlement to an initial rating in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim for a higher evaluation for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that the Veteran's bronchial asthma is manifest by a Forced Expiratory Volume at one second or a ratio of Forced Expiratory Volume at one second to Forced Vital Capacity of between 40 and 55 percent of predicated value; a need for at least monthly visits to a physician for required care of exacerbations; or at least three courses of systemic corticosteroids per year.


2.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's allergic rhinitis is manifested by greater than fifty percent obstruction of both nasal passages, complete obstruction of one nasal passage, or polyps.

3.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's left index finger scar is deep or caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters); caused limited motion in an area or areas of 144 square inches (929 square centimeters); is superficial and unstable; or is superficial and painful.

4.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's posttraumatic neuropathy of the left fifth facial nerve is manifested by severe incomplete paralysis of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for a rating in excess of 30 percent for his bronchial asthma.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6602 (2011).

2.  The Veteran does not meet the criteria for a compensable rating for his allergic rhinitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6510-6522 (2011).

3.  The Veteran does not meet the criteria for a compensable rating for his left index finger scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27 (2011).

4.  The Veteran does not meet the criteria for a rating in excess of 10 percent for his posttraumatic neuropathy of the left fifth facial nerve.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8299-8207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the April 2007 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the August 2007 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, the Board finds that providing him with adequate notice in April 2007 and June 2008 letters followed by a readjudication of the claims in the January 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the Veteran's service treatment records and post-service records from the Central Texas Health Care System and Belton Chiropractic, Ltd.  Next, the Board notes that the Veteran was afforded VA examinations in May 2007 and November 2008.  Moreover, the Board finds that these VA examinations are adequate for rating purposes because the examiners after a review of the record on appeal and comprehensive examinations of the claimant provided medical opinions as to the severity of his disorders that allows the Board to apply the rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative contend that the claimant's bronchial asthma, allergic rhinitis, left index finger scar, and posttraumatic neuropathy of the left fifth facial nerve are manifested by adverse symptomatology that warrants the assignment of higher evaluations.  
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Bronchial Asthma

The August 2007 rating decision granted service connection for bronchial asthma and assigned it a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 effective from January 17, 2007.  

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma when there is evidence of an Forced Expiratory Volume at one second (FEV-1) of 56 to 70 percent of predicated value; FEV-1/Forced vital capacity (FVC) of 56 to 70 percent of predicated value; or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 56 to 70 percent of predicated value.  A higher 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicated value; FEV-1/FVC of 40 to 55 percent of predicated value; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Upon VA examination in May 2007, pulmonary function studies showed that the Veteran had an FEV-1 of 84 percent of predicated value and his FEV-1/FVC was 71 percent of predicated value.  Similarly, at the November 2008 VA examination, he had an FEV-1 of 84 percent of predicated value and his FEV-1/FVC was 78 percent of predicated value.  

As to the frequency of the Veteran's care for exacerbations of his bronchial asthma and the frequency of his corticosteroid use, the May 2007 VA general examiner noted that he went to the emergency room twice since 2003 because of his bronchial asthma and he treated his bronchial asthma with an Albuterol inhaler, Combivent inhaler, and steroid inhaler.  The frequency of the steroid use was not reported.  

Similarly, the November 2007 VA respiratory examiner reported that the Veteran receives breathing treatment at an urgent care about once a month and he treats his bronchial asthma with an Albuterol inhaler and/or a mometasone inhaler.  However, it was also reported that the Veteran did not use systemic steroids.

VA treatment records dated from May 2007 to August 2009 document the Veteran's complaints and treatment for a cough due to asthma on approximately five occasions.  They also document his being treated with Albuterol and mometasone.  However, they do not show any steroid use. 

As to meeting the criteria for a higher, 60 percent, rating for his bronchial asthma based on his pulmonary function tests, the Board notes that pulmonary function tests do not show the Veteran ever having an FEV-1 or FEV-1/FVC score of between 40 and 55 percent of predicated values.  Moreover, the Board does not find any lay statements to the contrary by the Veteran or his representative competent evidence to rebut these pulmonary function test scores because this type of evidence requires special medical testing and knowledge.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the preponderance of the competent and credible medical evidence of record does not show that the Veteran's bronchial asthma causes FEV-1 and/or FEV-1/FVC to be 40 to 55 percent of predicated value.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

As to meeting the criteria for a higher, 60 percent, rating for his bronchial asthma based on steroid use, while the May 2007 VA general examiner reported that the Veteran used steroids to treat his bronchial asthma, the examiner did not report on the frequency of this steroid use.  Moreover, not only did the subsequent November 2008 VA respiratory examiner opine that the Veteran did not use steroids to treat his bronchial asthma, but VA treatment records dated from May 2007 to August 2009 are negative for any objective evidence of steroid use.  Therefore, the Board finds the November 2008 VA examiner's opinion regarding the Veteran's lack of steroid use more competent and credible than the May 2007 VA examiner's opinion because the later opinion more clearly reflects the evidence found in the treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  As to the lay statement from the Veteran and his representative regarding the claimant's steroid use, the Board also finds more competent and credible the objective evidence of record as reflected in the treatment records, which do not document steroid use at least three times a year, than any lay claims by the Veteran and his representative to the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Therefore, the Board finds that the preponderance of the competent and credible medical evidence of record also does not show that the Veteran's bronchial asthma requires at least three courses of systemic corticosteroids per year.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Lastly, the Board finds that the Veteran does not meet the criteria for a higher, 60 percent, rating for his bronchial asthma based on at least monthly visits to a physician because, while the November 2008 VA examiner reported that he had "about" once a month treatment, VA treatment records dated from May 2007 to August 2009 do not show at least monthly treatments for his bronchial asthma and the Board finds these treatment records more competent and credible than the November 2008 VA examiner's statement.  See Bloom, supra.  As to the lay statements from the Veteran and his representative regarding the frequency of the claimant's treatment, the Board also finds more competent and credible the objective evidence of record as reflected in the treatment records, which do not document at least monthly treatment, than any lay claims by the Veteran and his representative to the contrary.  See Maxson, supra; Forshey, supra.  In this regard, the Board also notes that the statement "about once a month" is not the same as "at least once a month," and therefore on its face the November 2008 VA examiner's statement does not meet the criteria for a higher evaluation under Diagnostic Code 6602.  Accordingly, the Board finds that the preponderance of the competent and credible medical evidence of record also does not show that the Veteran's bronchial asthma requires at least at least monthly visits to a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Given the above, the Board finds that the Veteran does not meet the criteria for a higher evaluation for his service connected bronchial asthma. Id.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Allergic Rhinitis

The August 2007 rating decision granted service connection for allergic rhinitis and assigned it a non compensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective from January 17, 2007.  

Under Diagnostic Code 6522 allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  

With the above criteria in mind, the Board notes that at the May 2007 VA general examination the Veteran complained of a chronically stuffed and runny nose.  He also reported that he did not have chronic sinusitis but instead had acute sinus infections approximately once a year.  He also reported that he treated himself with over the counter medications.  On examination, he did not have any nasal polyps and it was opined that he had normal airflow through both nostrils.  X-rays and computerized tomography (CT) were positive for sinusitis and rhinitis.  

Thereafter, at the November 2008 VA nose examination the Veteran complained of intermittent sinus infection requiring antibiotics approximately three times a year as well as daily itchy and runny noise.  He also complained of daily sneezing.  On examination, he did not have any nasal polyps, the airway on the left nares was 40 percent blocked, and the airway on the right nares was 10 percent blocked.

While treatment records document his periodic complaints and treatment for allergic rhinitis/sinusitis, including three sinus infections in the last year, nothing in these records contradicts the VA examiners' opinions that the Veteran's disability was not manifested by polyps or at least a 50 percent obstruction in either nares.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the competent and credible evidence of record does not shows that the Veteran's adverse symptomatology equates to the criteria required for a compensable rating because it does not show greater than fifty percent obstruction of both nasal passages, complete obstruction of one nasal passage, or polyps.  38 C.F.R. § 4.97.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a rating the Veteran's allergic rhinitis as one of the other Diagnostic Codes for rating diseases of the nose or throat, the Board notes that the record, including the findings at the VA examinations, are negative for a diagnosis of a deviated septum, loss of part of the nose, chronic sinusitis, laryngitis, laryngerctomy, aphonia, stenosis of the larynx, injury to the pharynx, bacterial rhinitis, and/or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502 to 6524 (2011).  In fact, not only did both of the VA examiners specifically opine that his sinusitis was "acute," but the November 2009 VA nose examiner also specifically opined that he did not have bacterial rhinitis or granulomatous rhinitis.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected allergic rhinitis as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 6502 to 6524 are not applicable to the current appeal.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.


Left Index Finger Scar

The August 2007 rating decision granted service connection for a left index finger scar and assigned it a non compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, effective from January 17, 2007.  

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in April 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.
38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other scars are to be rated on the limitation of the affected part. 

At the May 2007 VA general examination, the left index finger scar was described as small, well-healed, non-dysfunctional, non-disfiguring, superficial, and non-adherent.  It was also opined that the left index finger scar was not tender or swollen.  The Veteran scar also had normal skin color.  The scar was 1/2 of an inch in length and followed within the main axis of the finger.  It was also opined that the left index finger had normal range of motion of all joints without pain.

When next examined by VA at the November 2008 scar examination, the Veteran complained of itching in the area of the scar.  On examination, the scar overlaid the left index finger knuckle, was linear, very feint 6 millimeter (mm) in length with "NIL" width, very superficial, asymptomatic, and superficial.  It was also opined that there was no pain, adherence to the underlying tissue, instability, elevation, or depression.  Moreover, skin texture was normal, skin color was essentially the same as the surrounding skin, and there was no inflammation, edema, or keloid formation.  It was also opined that there was no area of induration or inflexibility, no lost motion of the finger joints, and no disfigurement.

Nothing in the Veteran's treatment records show adverse symptomatology due to his scar that is worse than what was reported at his VA examinations.  See Colvin, supra.

As to a compensable evaluation under Diagnostic Code 7801 and/or Diagnostic Code 7802, the Board finds that the objective evidence of record does not show that the 1/2 inch/6 mm left index finger scar is deep or causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) or is superficial and does not cause limited motion in an area or areas of 144 square inches (929 square centimeters).  See Colvin, supra.  Therefore, the Board finds that a compensable evaluation is not warranted for the Veteran's scar under either Diagnostic Code 7801 or Diagnostic Code 7802.  38 C.F.R. § 4.118.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Similarly, as to a compensable evaluation under Diagnostic Code 7803, the Board finds that the objective evidence of record does not show that the left index finger scar is unstable.  In fact, the VA examiners specifically opined that it was stable.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that a compensable evaluation is not warranted for the Veteran's scar under Diagnostic Code 7803.  38 C.F.R. § 4.118.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a compensable rating under Diagnostic Code 7804, the Board finds that the objective evidence of record does not show that the left index finger scar is painful.  In fact, the VA examiners specifically opined that it was not.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that a compensable evaluation is not warranted for the claimant's scar under Diagnostic Code 7804.  38 C.F.R. § 4.118.  This is true from February January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Likewise, as to a compensable evaluation under Diagnostic Code 7805, the Board finds that the objective evidence of record does not show that the left index finger scar causes limitation of motion in the finger.  In fact, the VA examiners specifically opined that it did not cause limitation of motion of the joints of the left index finger.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, even taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40. 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that a compensable evaluation is not warranted for the Veteran's scar under Diagnostic Code 7805.  38 C.F.R. § 4.118.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

In reaching the above conclusions, the Board recognizes the fact that most of the adverse symptomatology found at 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 is observable by a lay person such as the Veteran and his representative.  However, the Board finds more competent and credible the expert opinions provided by the VA examiners regarding the claimant's service connected scar not being manifested by any adverse symptomatology listed at Diagnostic Codes 7801 to 7805 than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Left Fifth Facial Nerve

The August 2007 rating decision granted service connection for posttraumatic neuropathy of the left fifth facial nerve and assigned it a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8207, effective from January 17, 2007.  

In this regard, 38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

Diagnostic Code 8207 provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis of the seventh cranial nerve; and a 30 percent evaluation for complete paralysis of the seventh cranial nerve.  38 C.F.R. § 4.124a. 

In this regard, 38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Moreover, the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

With the above criteria in mind, the Board notes that at the May 2007 VA dental examination the Veteran complained of numbness of the skin of the left lower lip and left side of the chin but with sensation deep in the tissue and normal sensation intraorally.  The Veteran did not complain of any functional problems as a result of this numbness.  On examination, the Veteran was completely numb to light sensation on the lower left lip along the vermilion border and the area of the lower left chin.  However, he can feel pressure deep within the tissues and he did not have any intraoral numbness.  It was also opined that the Veteran did not have any functional impairment, the mandibular had normal range of motion, and there was no bone lose.  X-rays revealed the mandible to be well-healed around the metal plate and screws.  Lastly, the examiner opined that the Veteran's area of numbness represented the terminal distribution of the left mental nerve.

At the subsequent November 2008 VA cranial nerves examination, the Veteran complained of decreased sensation in the left side of his face and hypersensitivity in the skin to the left of the eye and on the left side of the face.  However, the Veteran also reported that he did not have problem with chewing, swallowing, or eating as a result of the numbness.  On examination, the Veteran had decreased light touch discrimination in the skin of the face in the left ophthalmic, lateral maxillary, and mandibular braches of the trigeminal nerve.  The Veteran also had hypersensitivity, allodynia, to light touch to the left lateral temporal aspect.  The diagnosis was chronic posttraumatic neuropathy of the left fifth cranial nerve involving all three branches.  The disorder was characterized as "sensory neuralgia."

Nothing in the Veteran's treatment records show adverse symptomatology due to his posttraumatic neuropathy of the left fifth facial nerve that is worse than what was reported at his VA examinations.  See Colvin, supra.

In summary, the Board notes that the Veteran's adverse symptomatology is limited to decreased light touch discrimination in the lower left lip and chin and hypersensitivity in the left side of the face.  

Tellingly, the Veteran did not complain and examination did not reveal any functional problems as a result of his numbness and hypersensitivity.  In fact, when examined by VA, it was opined that he could feel pressure deep within the tissues, he did not have any intraoral numbness, and the mandibular had normal range of motion.  Furthermore, the May 2007 VA examiner opined that his service connected disability was "sensory neuralgia."  These opinions are not contradicted by any other medical opinions of record.  See Colvin, supra.  

As to the lay claims by the Veteran and his representative, while the claimant is competent and credible to report on what he can feel and not feel, such as numbness and hypersensitivity, the Board finds more competent and credible the expert opinions provided by his VA examiners regarding the severity of his adverse neurological symptomatology than any lay claims to the contrary by the claimant and his representative.  See Black, supra.

Given the above limited adverse symptomatology (i.e., surface numbness and hypersensitivity) as well as the fact that 38 C.F.R. § 4.124 specifically provides that the "neuralgia" diagnosed by the May 2007 VA examiner is not to be rated as more than "moderate incomplete paralysis," the Board finds that the adverse symptomatology attributable to the service connected posttraumatic neuropathy of the left fifth facial nerve does not equate to severe incomplete paralysis of the seventh cranial nerve.  38 C.F.R. §§ 4.124, 4.124a.  Therefore, the claim for a higher evaluation is denied.  This is true from January 17, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

As to the Veteran's claims that his service connected disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for his service connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the service connected disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that these service connected disabilities acting alone has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that these service connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true from January 17, 2007.  Fenderson, supra.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability), the Board finds that it is not applicable to the current appeal because the Veteran has never claimed that any of the above service connected disabilities acting alone caused him to be unable to obtain and maintain employment.

The Board also considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for higher evaluations must be denied at all times from January 17, 2007.





ORDER

Entitlement to a rating in excess of 30 percent for bronchial asthma is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a compensable rating for a left index finger scar is denied.

Entitlement to a rating in excess of 10 percent for posttraumatic neuropathy of the left fifth facial nerve is denied.


REMAND

As to the claim for a higher evaluation for a low back strain, while the Veteran was provided a VA examination in May 2007 in connection with his claim of service connection for the low back strain, he was not provided a VA examination in connection with his claim for a higher evaluation for his low back strain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, not only did the Veteran testify at his November 2008 personal hearing that his low back strain keeps getting worse, but he thereafter provided the RO with copies of chiropractor treatment records which for the first time shows his receiving treatment for his low back strain.  

Given this history, the Board finds that a remand is required to provide the Veteran with a VA examination to ascertain the current severity of his low back strain before VA can adjudicate this claim.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  When reexamining the Veteran, the examiner must provide an opinion as to the degree to which motion of his low back is further limited by pain or after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Given the Veteran's claims regarding receiving ongoing treatment for his low back strain from VA and a private chiropractor, while the appeal is in remand status his contemporaneous treatment records from these healthcare providers (i.e., his post-February 2009 treatment records from the Central Texas Health Care System and his post-August 2008 records from Belton Chiropractic, Ltd.) should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file the Veteran's post-February 2009 treatment records from the Central Texas Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After obtaining an authorization, the RO/AMC should obtain and associate with the record all of the Veteran's post-August 2008 records from Belton Chiropractic, Ltd..  All actions to obtain the requested records should be documented fully in the claims file.  

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his low back strain.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back strain. 

i.  As to all low back musculoskeletal disorders, the examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

The examiner should also offer an opinion as to whether the Veteran's low back strain is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

ii.  As to any low back neurological disorders, the examiner should provide an opinion as to whether the service connected low back strain causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiner should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back strain in any given 12 month period since 2007.

4. The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider the claimant's painful motion and whether staged ratings are needed.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Fenderson, supra.   If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


